Case 2:19-cv-03007-AB-JPR Document 256 Filed 07/20/20 Page 1 of 19 Page ID #:1903




   1

   2

   3

   4

   5                                        NOTE: CHANGES MADE BY THE COURT
   6

   7
                          IN THE UNITED STATES DISTRICT COURT
   8                        CENTRAL DISTRICT OF CALIFORNIA
                                   WESTERN DIVISION
   9

  10   COOPER DRUM COOPERATING                       CASE NO. 2:19-cv-03007-AB-JPR
       PARTIES GROUP,                                Judge: Hon. André Birotte, Jr.
  11

  12                 Plaintiff,                      AGREED PROTECTIVE ORDER
  13   v.
  14   AMERICAN POLYMERS
  15   CORPORATION, ET AL.,

  16                 Defendants.

  17

  18     1.    A. PURPOSES AND LIMITATIONS
  19           Discovery in this action is likely to involve production of confidential,
  20   proprietary, or private information for which special protection from public disclosure
  21   and from use for any purpose other than prosecuting this litigation may be warranted.
  22   Accordingly, the parties hereby stipulate to and petition the Court to enter the
  23   following Stipulated Protective Order. The parties acknowledge that this Order does
  24   not confer blanket protections on all disclosures or responses to discovery and that
  25   the protection it affords from public disclosure and use extends only to the limited
  26   information or items that are entitled to confidential treatment under the applicable
  27   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
  28

       25809498v.3
Case 2:19-cv-03007-AB-JPR Document 256 Filed 07/20/20 Page 2 of 19 Page ID #:1904




  1    that this Stipulated Protective Order does not entitle them to file confidential
  2    information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
  3    followed and the standards that will be applied when a party seeks permission from
  4    the court to file material under seal.
  5

  6            B. GOOD CAUSE STATEMENT
  7            This action is likely to involve trade secrets, customer and pricing lists and
  8    other valuable research, development, commercial, financial, technical and/or
  9    proprietary information for which special protection from public disclosure and from
 10    use for any purpose other than prosecution or defense of this action may be warranted.
 11    Such confidential and proprietary materials and information consist of, among other
 12    things, confidential business or financial information, information regarding
 13    confidential business practices, or other confidential research, development, or
 14    commercial information (including information implicating privacy rights of third
 15    parties), information otherwise generally unavailable to the public, or which may be
 16    privileged or otherwise protected from disclosure under state or federal statutes, court
 17    rules, case decisions, or common law.          Accordingly, to expedite the flow of
 18    information, to facilitate the prompt resolution of disputes over confidentiality of
 19    discovery materials, to adequately protect information the parties are entitled to keep
 20    confidential, to ensure that the parties are permitted reasonable necessary uses of such
 21    material in preparation for and in the conduct of trial, to address their handling at the
 22    end of the litigation, and serve the ends of justice, a protective order for such
 23    information is justified in this matter. It is the intent of the parties that information
 24    will not be designated as confidential for tactical reasons and that nothing be so
 25    designated without a good faith belief that it has been maintained in a confidential,
 26    non-public manner, and there is good cause why it should not be part of the public
 27    record of this case.
 28    //
                                                  2
       25809498v.3
Case 2:19-cv-03007-AB-JPR Document 256 Filed 07/20/20 Page 3 of 19 Page ID #:1905




  1    2.      DEFINITIONS
  2            2.1   Action: this pending lawsuit.
  3            2.2   Challenging Party: a Party or Non-Party that challenges the designation
  4    of information or items under this Order.
  5            2.3   “CONFIDENTIAL” Information or Items: information (regardless of
  6    how it is generated, stored or maintained) or tangible things that qualify for protection
  7    under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
  8    Cause Statement.
  9            2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
 10    support staff).
 11            2.5   Designating Party: a Party or Non-Party that designates information or
 12    items that it produces in disclosures or in responses to discovery as
 13    “CONFIDENTIAL.”
 14            2.6   Disclosure or Discovery Material: all items or information, regardless
 15    of the medium or manner in which it is generated, stored, or maintained (including,
 16    among other things, testimony, transcripts, and tangible things), that are produced or
 17    generated in disclosures or responses to discovery in this matter.
 18            2.7   Expert: a person with specialized knowledge or experience in a matter
 19    pertinent to the litigation who has been retained by a Party or its counsel to serve as
 20    an expert witness or as a consultant in this Action.
 21            2.8   House Counsel: attorneys who are employees of a party to this Action.
 22    House Counsel does not include Outside Counsel of Record or any other outside
 23    counsel.
 24            2.9   Non-Party: any natural person, partnership, corporation, association, or
 25    other legal entity not named as a Party to this action.
 26            2.10 Outside Counsel of Record: attorneys who are not employees of a party
 27    to this Action but are retained to represent or advise a party to this Action and have
 28    appeared in this Action on behalf of that party or are affiliated with a law firm which
                                                     3
       25809498v.3
Case 2:19-cv-03007-AB-JPR Document 256 Filed 07/20/20 Page 4 of 19 Page ID #:1906




  1    has appeared on behalf of that party, and includes support staff.
  2            2.11 Party: any party to this Action, including all of its officers, directors,
  3    employees, consultants, retained experts, insurance carriers, and Outside Counsel of
  4    Record (and their support staffs).
  5            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  6    Discovery Material in this Action.
  7            2.13 Professional Vendors: persons or entities that provide litigation support
  8    services (e.g., photocopying, videotaping, translating, preparing exhibits or
  9    demonstrations, and organizing, storing, or retrieving data in any form or medium)
 10    and their employees and subcontractors.
 11            2.14 Protected Material:     any Disclosure or Discovery Material that is
 12    designated as “CONFIDENTIAL.”
 13            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 14    from a Producing Party.
 15

 16    3.      SCOPE
 17            The protections conferred by this Stipulation and Order cover not only
 18    Protected Material (as defined above), but also (1) any information copied or extracted
 19    from Protected Material; (2) all copies, excerpts, summaries, or compilations of
 20    Protected Material; and (3) any testimony, conversations, or presentations by Parties
 21    or their Counsel that might reveal Protected Material.
 22            Any use of Protected Material at trial shall be governed by the orders of the
 23    trial judge. This Order does not govern the use of Protected Material at trial.
 24

 25    4.      DURATION
 26            Even after final disposition of this litigation, the confidentiality obligations
 27    imposed by this Order shall remain in effect until a Designating Party agrees
 28    otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                   4
       25809498v.3
Case 2:19-cv-03007-AB-JPR Document 256 Filed 07/20/20 Page 5 of 19 Page ID #:1907




  1    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  2    or without prejudice; and (2) final judgment herein after the completion and
  3    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  4    including the time limits for filing any motions or applications for extension of time
  5    pursuant to applicable law.
  6

  7    5.      DESIGNATING PROTECTED MATERIAL
  8            5.1     Exercise of Restraint and Care in Designating Material for Protection.
  9    Each Party or Non-Party that designates information or items for protection under this
 10    Order must take care to limit any such designation to specific material that qualifies
 11    under the appropriate standards. To the extent it is practical to do so , the Designating
 12    Party must designate for protection only those parts of material, documents, items, or
 13    oral or written communications that qualify so that other portions of the material,
 14    documents, items, or communications for which protection is not warranted are not
 15    swept unjustifiably within the ambit of this Order.
 16            Mass, indiscriminate, or routinized designations are prohibited. Designations
 17    that are shown to be clearly unjustified or that have been made for an improper
 18    purpose (e.g., to unnecessarily encumber the case development process or to impose
 19    unnecessary expenses and burdens on other parties) may expose the Designating Party
 20    to sanctions.
 21            If it comes to a Designating Party’s attention that information or items that it
 22    designated for protection do not qualify for protection, that Designating Party must
 23    promptly notify all other Parties that it is withdrawing the inapplicable designation.
 24            5.2     Manner and Timing of Designations. Except as otherwise provided in
 25    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 26    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 27    under this Order must be clearly so designated before the material is disclosed or
 28    produced.
                                                   5
       25809498v.3
Case 2:19-cv-03007-AB-JPR Document 256 Filed 07/20/20 Page 6 of 19 Page ID #:1908




  1            Designation in conformity with this Order requires:
  2                  (a)   for information in documentary form (e.g., paper or electronic
  3    documents, but excluding transcripts of depositions or other pretrial or trial
  4    proceedings), that the Producing Party affix at a minimum, the legend
  5    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  6    contains protected material. If only a portion or portions of the material on a page
  7    qualifies for protection, the Producing Party also must clearly identify the protected
  8    portion(s) (e.g., by making appropriate markings in the margins).
  9            A Party or Non-Party that makes original documents available for inspection
 10    need not designate them for protection until after the inspecting Party has indicated
 11    which documents it would like copied and produced. During the inspection and before
 12    the designation, all of the material made available for inspection shall be deemed
 13    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 14    copied and produced, the Producing Party must determine which documents, or
 15    portions thereof, qualify for protection under this Order. Then, before producing the
 16    specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
 17    to each page that contains Protected Material. If only a portion or portions of the
 18    material on a page qualifies for protection, the Producing Party also must clearly
 19    identify the protected portion(s) (e.g., by making appropriate markings in the
 20    margins).
 21                  (b) for testimony given in depositions, that the Designating Party identify
 22    the Disclosure or Discovery Material on the record or by informing the court reporter
 23    and all parties of the protected portion(s) within fourteen (14) days of the deposition.
 24    The Designating Party shall instruct the court reporter to mark transcripts containing
 25    Protected Material with the legend “CONFIDENTIAL” on the title page and to
 26    include a list of all pages (including line numbers) that have been designated as
 27    Protected Material.
 28                  (c) for information produced in some form other than documentary and for
                                                     6
       25809498v.3
Case 2:19-cv-03007-AB-JPR Document 256 Filed 07/20/20 Page 7 of 19 Page ID #:1909




  1    any other tangible items, that the Producing Party affix in a prominent place on the
  2    exterior of the container or containers in which the information is stored the legend
  3    “CONFIDENTIAL.” If only a portion or portions of the information warrants
  4    protection, the Producing Party, to the extent practicable, shall identify the protected
  5    portion(s).
  6            5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
  7    failure to designate qualified information or items does not, standing alone, waive the
  8    Designating Party’s right to secure protection under this Order for such material.
  9    Upon timely correction of a designation, the Receiving Party must make reasonable
 10    efforts to assure that the material is treated in accordance with the provisions of this
 11    Order.
 12

 13    6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 14            6.1   Timing of Challenges.     Any Party or Non-Party may challenge a
 15    designation of confidentiality at any time that is consistent with the Court’s
 16    Scheduling Order. Unless a prompt challenge to a Designating Party’s confidentiality
 17    designation is necessary to avoid foreseeable, substantial unfairness, unnecessary
 18    economic burdens, or a significant disruption or delay of the Action, a Party does not
 19    waive its right to challenge a confidentiality designation by electing not to mount a
 20    challenge promptly after the original designation is disclosed.
 21            6.2   Meet and Confer. The Challenging Party shall initiate the dispute
 22    resolution process under Local Rule 37.1 et seq.
 23            6.3   The burden of persuasion in any such challenge proceeding shall be on
 24    the Designating Party. Frivolous challenges, and those made for an improper purpose
 25    (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 26    expose the Challenging Party to sanctions. Unless the Designating Party has waived
 27    or withdrawn the confidentiality designation, all parties shall continue to afford the
 28
                                                  7
       25809498v.3
Case 2:19-cv-03007-AB-JPR Document 256 Filed 07/20/20 Page 8 of 19 Page ID #:1910




  1    material in question the level of protection to which it is entitled under the Producing
  2    Party’s designation until the Court rules on the challenge.
  3

  4    7.      ACCESS TO AND USE OF PROTECTED MATERIAL
  5            7.1      Basic Principles. A Receiving Party may use Protected Material that is
  6    disclosed or produced by another Party or by a Non-Party in connection with this
  7    Action only for prosecuting, defending, or attempting to settle this Action. Such
  8    Protected Material may be disclosed only to the categories of persons and under the
  9    conditions described in this Order. When the Action has been terminated, a Receiving
 10    Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 11            Protected Material must be stored and maintained by a Receiving Party at a
 12    location and in a secure manner that ensures that access is limited to the persons
 13    authorized under this Order.
 14            7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 15    otherwise ordered by the court or permitted in writing by the Designating Party, a
 16    Receiving        Party    may     disclose    any    information   or   item   designated
 17    “CONFIDENTIAL” only to:
 18                  (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 19    as employees of said Outside Counsel of Record to whom it is reasonably necessary
 20    to disclose the information for this Action;
 21                  (b) the officers, directors, employees (including House Counsel), and
 22    insurance carriers of the Receiving Party to whom disclosure is reasonably necessary
 23    for this Action;
 24                  (c) Experts (as defined in this Order) of the Receiving Party to whom
 25    disclosure is reasonably necessary for this Action and who have signed the
 26    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 27                  (d) the Court and its personnel;
 28                  (e) court reporters and their staff;
                                                        8
       25809498v.3
Case 2:19-cv-03007-AB-JPR Document 256 Filed 07/20/20 Page 9 of 19 Page ID #:1911




  1                  (f) professional jury or trial consultants, mock jurors, and Professional
  2    Vendors to whom disclosure is reasonably necessary for this Action and who have
  3    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  4                  (g) the author or recipient of a document containing the information or a
  5    custodian or other person who otherwise possessed or knew the information;
  6                  (h) during their depositions, witnesses, and attorneys for witnesses, in the
  7    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  8    requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
  9    not be permitted to keep any confidential information unless they sign the
 10    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 11    agreed by the Designating Party or ordered by the court. Pages of transcribed
 12    deposition testimony or exhibits to depositions that reveal Protected Material may be
 13    separately bound by the court reporter and may not be disclosed to anyone except as
 14    permitted under this Stipulated Protective Order; and
 15                  (i) any mediator or settlement officer, and their supporting personnel,
 16    mutually agreed upon by any of the parties engaged in settlement discussions or
 17    appointed by the Court.
 18

 19    8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 20    OTHER LITIGATION
 21            If a Party is served with a subpoena or a court order issued in other litigation
 22    that compels disclosure of any information or items designated in this Action as
 23    “CONFIDENTIAL,” that Party must:
 24                  (a) promptly notify in writing the Designating Party. Such notification shall
 25    include a copy of the subpoena or court order unless prohibited by law;
 26                  (b) promptly notify in writing the party who caused the subpoena or order
 27    to issue in the other litigation that some or all of the material covered by the subpoena
 28    or order is subject to this Protective Order. Such notification shall include a copy of
                                                      9
       25809498v.3
Case 2:19-cv-03007-AB-JPR Document 256 Filed 07/20/20 Page 10 of 19 Page ID #:1912




   1   this Stipulated Protective Order; and
   2                 (c) cooperate with respect to all reasonable procedures sought to be pursued
   3   by the Designating Party whose Protected Material may be affected.
   4           If the Designating Party timely seeks a protective order, the Party served with
   5   the subpoena or court order shall not produce any information designated in this action
   6   as “CONFIDENTIAL” before a determination by the court from which the subpoena
   7   or order issued, unless the Party has obtained the Designating Party’s permission. The
   8   Designating Party shall bear the burden and expense of seeking protection in that court
   9   of its confidential material and nothing in these provisions should be construed as
  10   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  11   directive from another court.
  12

  13   9.      A      NON-PARTY’S        PROTECTED         MATERIAL       SOUGHT       TO    BE
  14   PRODUCED IN THIS LITIGATION
  15                 (a) The terms of this Order are applicable to information produced by a
  16   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  17   produced by Non-Parties in connection with this litigation is protected by the
  18   remedies and relief provided by this Order. Nothing in these provisions should be
  19   construed as prohibiting a Non-Party from seeking additional protections.
  20                 (b) In the event that a Party is required, by a valid discovery request, to
  21   produce a Non-Party’s confidential information in its possession, and the Party is
  22   subject to an agreement with the Non-Party not to produce the Non-Party’s
  23   confidential information, then the Party shall:
  24                    (1) promptly notify in writing the Requesting Party and the Non-Party
  25   that some or all of the information requested is subject to a confidentiality agreement
  26   with a Non-Party;
  27                    (2) promptly provide the Non-Party with a copy of the Stipulated
  28   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                     10
       25809498v.3
Case 2:19-cv-03007-AB-JPR Document 256 Filed 07/20/20 Page 11 of 19 Page ID #:1913




   1   specific description of the information requested; and
   2                    (3) make the information requested available for inspection by the Non-
   3   Party, if requested.
   4                 (c) If the Non-Party fails to seek a protective order from this court within
   5   14 days of receiving the notice and accompanying information, the Receiving Party
   6   may produce the Non-Party’s confidential information responsive to the discovery
   7   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   8   not produce any information in its possession or control that is subject to the
   9   confidentiality agreement with the Non-Party before a determination by the court.
  10   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
  11   of seeking protection in this court of its Protected Material.
  12

  13   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  14           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  15   Protected Material to any person or in any circumstance not authorized under this
  16   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  17   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  18   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  19   persons to whom unauthorized disclosures were made of all the terms of this Order,
  20   and (d) request such person or persons to execute the “Acknowledgment and
  21   Agreement to Be Bound” that is attached hereto as Exhibit A.
  22

  23   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  24   PROTECTED MATERIAL
  25           When a Producing Party gives notice to Receiving Parties that certain
  26   inadvertently produced material is subject to a claim of privilege or other protection,
  27   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  28   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                     11
       25809498v.3
Case 2:19-cv-03007-AB-JPR Document 256 Filed 07/20/20 Page 12 of 19 Page ID #:1914




   1   may be established in an e-discovery order that provides for production without prior
   2   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   3   parties reach an agreement on the effect of disclosure of a communication or
   4   information covered by the attorney-client privilege or work product protection, the
   5   parties may incorporate their agreement in the stipulated protective order submitted
   6   to the Court provided the Court so allows.
   7

   8   12.     MISCELLANEOUS
   9           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  10   person to seek its modification by the Court in the future.
  11           12.2 Right to Assert Other Objections. By stipulating to the entry of this
  12   Protective Order no Party waives any right it otherwise would have to object to
  13   disclosing or producing any information or item on any ground not addressed in this
  14   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  15   ground to use in evidence of any of the material covered by this Protective Order.
  16           12.3 Filing Protected Material. A Party that seeks to file under seal any
  17   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  18   only be filed under seal pursuant to a court order authorizing the sealing of the specific
  19   Protected Material at issue. If a Party's request to file Protected Material under seal
  20   is denied by the court, then the Receiving Party may file the information in the public
  21   record unless otherwise instructed by the court.
  22

  23   13.     FINAL DISPOSITION
  24           After the final disposition of this Action, as defined in paragraph 4, within 60
  25   days of a written request by the Designating Party, each Receiving Party must return
  26   all Protected Material to the Producing Party or destroy such material. As used in this
  27   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  28   summaries, and any other format reproducing or capturing any of the Protected
                                                  12
       25809498v.3
Case 2:19-cv-03007-AB-JPR Document 256 Filed 07/20/20 Page 13 of 19 Page ID #:1915




   1   Material. Whether the Protected Material is returned or destroyed, the Receiving
   2   Party must submit a written certification to the Producing Party (and, if not the same
   3   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   4   (by category, where appropriate) all the Protected Material that was returned or
   5   destroyed and (2) affirms that the Receiving Party has not retained any copies,
   6   abstracts, compilations, summaries or any other format reproducing or capturing any
   7   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   8   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   9   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  10   reports, attorney work product, and consultant and expert work product, even if such
  11   materials contain Protected Material. Any such archival copies that contain or
  12   constitute Protected Material remain subject to this Protective Order as set forth in
  13   Section 4 (DURATION).
  14

  15   14.     Any violation of this Order may be punished by any and all appropriate
  16   measures including, without limitation, contempt proceedings and/or monetary
  17   sanctions.
  18   //
  19   //
  20   //
  21   //
  22   //
  23   //
  24   //
  25   //
  26   //
  27   //
  28   //
                                                 13
       25809498v.3
Case 2:19-cv-03007-AB-JPR Document 256 Filed 07/20/20 Page 14 of 19 Page ID #:1916




   1   //
   2   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   3

   4   Dated: ________, 2020.             By:     /s/ Daniel E. Vineyard
                                                Daniel E. Vineyard (SBN 121132)
   5                                            Chevazz G. Brown (pro hac vice)
   6                                            Carolyn L. Campion (pro hac vice)
                                                Jackson Walker LLP
   7                                            1401 McKinney, Suite 1900
                                                Houston, Texas 77010
   8                                            (713) 752-4200 – Telephone
   9
                                                (713) 752-4221 – Fax
                                                dvineyard@jw.com
  10                                            cgbrown@jw.com
                                                ccampion@jw.com
  11
                                          ATTORNEYS FOR PLAINTIFF
  12                                      COOPER DRUM COOPERATING
  13
                                          PARTIES GROUP

  14

  15
                                          By:      /s/ Santino M. Tropea
  16                                            Jeffery L. Caufield (SBN 166524)
                                                Santino Michael Tropea (SBN 249215)
  17                                            Caufield & James LLP
                                                2851 Camino Del Rio South, Suite 430
  18
                                                San Diego, California 92108
  19                                            (619) 325-0441 – Telephone
                                                (619) 625-0231 – Fax
  20                                            jeff@caufieldjames.com
                                                santino@caufieldjames.com
  21

  22                                      ATTORNEYS FOR DEFENDANT
                                          ANGELES CHEMICAL CO., INC.
  23

  24

  25                                      By:     /s/ Andrew C. Spitser
  26
                                                Andrew C. Spitser (SBN 255917)
                                                Arthur B. Fine (SBN 42461)
  27                                            Mitchell Silberberg & Knupp LLP
                                                2049 Century Park East, 18th Floor
  28                                            Los Angeles, California 90067
                                             14
       25809498v.3
Case 2:19-cv-03007-AB-JPR Document 256 Filed 07/20/20 Page 15 of 19 Page ID #:1917



                                                (310) 312-2000 - Telephone
   1                                            (310) 312-3100 – Fax
   2                                            acs@msk.com
                                                abf@msk.com
   3
                                          ATTORNEYS FOR DEFENDANT BEST
   4                                      TAPE, INC.
   5

   6
                                          By:     /s/ Steven L. Hoch
   7                                            Steven L. Hoch (SBN 59505)
                                                Clark Hill LLP
   8                                            1055 West Seventh Street, 24th Floor
   9                                            Los Angeles, CA 90017
                                                (213) 891-9100 – Telephone
  10                                            (213) 488-1178 – Fax
                                                shoch@clarkhill.com
  11

  12
                                                -and-

  13                                            Eric Tomaszewski (pro hac vice)
                                                David L. Isabel (pro hac vice)
  14                                            McManimon, Scotland & Baumann, LLC
                                                75 Livingston Avenue, Suite 201
  15                                            Roseland, NJ 07068
  16                                            (973) 622-5162 – Telephone
                                                (973) 622-3744 – Fax
  17                                            ETomaszewski@MSBNJ.com
                                                DIsabel@MSBNJ.com
  18

  19
                                          ATTORNEYS FOR DEFENDANT
                                          CROWN BEVERAGE PACKAGING, LLC
  20

  21

  22                                      By:     /s/ Berj Parseghian
                                                Berj K. Parseghian (SBN 200932)
  23                                            Lewis Brisbois Bisgaard & Smith LLP
                                                77 Water St, Suite 2100
  24
                                                New York, NY 10005
  25                                            (212) 232-1354 – Telephone
                                                (212) 232-1399 – Fax
  26                                            berj.parseghian@lewisbrisbois.com
  27                                            -and-
  28
                                             15
       25809498v.3
Case 2:19-cv-03007-AB-JPR Document 256 Filed 07/20/20 Page 16 of 19 Page ID #:1918



                                                James A. Geocaris (SBN 65904)
   1                                            Lewis Brisbois Bisgaard & Smith LLP
   2                                            650 Town Center Drive, Suite 1400
                                                Costa Mesa, CA 92626
   3                                            (714) 545-9200 - Telephone
                                                (714) 850-1030 – Fax
   4                                            james.geocaris@lewisbrisbois.com
   5
                                          ATTORNEYS FOR DEFENDANTS VIAD
   6                                      CORPORATION and HENKEL
                                          CONSUMER GOODS INC., as successor
   7                                      by merger to THE DIAL CORPORATION
   8

   9
                                          By: /s/ Sophia B. Castillo
  10                                          Meghan Quinn (SBN 297867)
                                              Sophia B. Castillo (SBN 238403)
  11                                          Downey Brand LLP
  12
                                              455 Market Street, Suite 1500
                                              San Francisco, CA 94105
  13                                          (415) 848-4800 - Telephone
                                              (415) 848-4801 - Fax
  14                                          mquinn@downeybrand.com
                                              scastillo@downeybrand.com
  15

  16                                            -and-
  17                                            Steven H. Goldberg (SBN 140039)
                                                Downey Brand LLP
  18                                            621 Capitol Mall, 18th Floor
  19
                                                Sacramento, California 95814
                                                (916) 444-1000 - Telephone
  20                                            (916) 444-2100 - Fax
                                                sgoldberg@downeybrand.com
  21
                                          ATTORNEYS FOR DEFENDANT ELG
  22                                      METALS, INC. and as successor by merger
  23                                      to ELG METALS WEST COAST, INC.
  24

  25                                      By:     /s/ Brian J. Hogan
  26                                            Brian J. Hogan
                                                HOGAN LAW GROUP, P.C.
  27                                            22431 Antonio Parkway
                                                Suite B160-449
  28                                            Rancho Santa Margarita, CA 92688
                                             16
       25809498v.3
Case 2:19-cv-03007-AB-JPR Document 256 Filed 07/20/20 Page 17 of 19 Page ID #:1919



                                                (949) 275-6010
   1                                            brian@hoganlawgroup.net
   2
                                          ATTORNEYS FOR DEFENDANTS JEFF
   3                                      PALMER, RELIABLE STEEL BUILDING
                                          PRODUCTS, INC. and NIKKI REAGAN
   4

   5

   6                                      By:      /s/ John F. Cermak, Jr.
                                                John Frank Cermak, Jr. (SBN 146799)
   7                                            Sonja Ann Inglin (SBN 090799)
                                                Karen Palladino Ciccone (143432)
   8                                            Cermak and Inglin LLP
   9                                            12121 Wilshire Boulevard, Suite 322
                                                Los Angeles, CA 90025
  10                                            (424) 465-1530 – Telephone
                                                (424) 371-5032 – Fax
  11                                            jcermak@cermaklegal.com
  12
                                                singlin@cermaklegal.com
                                                kciccone@cermaklegal.com
  13
                                          ATTORNEYS FOR DEFENDANT ROHM
  14                                      & HAAS COMPANY
  15

  16
                                          By:      /s/ Gary J. Smith
  17                                            Gary J. Smith (SBN 141393)
                                                Kathryn A. Tipple (SBN 327929)
  18                                            Beveridge & Diamond, P.C.
  19
                                                456 Montgomery Street, Suite 1800
                                                San Francisco, CA 94104-1251
  20                                            (415) 262-4000 - Telephone
                                                (415) 262-4040 - Fax
  21                                            gsmith@bdlaw.com
                                                ktipple@bdlaw.com
  22

  23                                      ATTORNEYS FOR DEFENDANT SASOL
                                          (USA) CORPORATION and for SASOL
  24                                      CHEMICALS (USA) LLC, as successor in
                                          interest to DEFENDANTS LUX
  25                                      INTERNATIONAL CORPORATION and
  26
                                          SASOL WAX NORTH AMERICA
                                          CORPORATION
  27

  28
                                             17
       25809498v.3
Case 2:19-cv-03007-AB-JPR Document 256 Filed 07/20/20 Page 18 of 19 Page ID #:1920



                                          By:     /s/ Andrew C. Spitser
   1                                            Andrew C. Spitser (SBN 255917)
   2                                            Mitchell Silberberg & Knupp LLP
                                                2049 Century Park East, 18th Floor
   3                                            Los Angeles, CA 90067
                                                (310) 312-2000 - Telephone
   4                                            (310) 312-3100 - Telefax
   5
                                                acs@msk.com

   6                                      ATTORNEYS FOR DEFENDANT TRAXX
                                          CORPORATION
   7

   8

   9                                      By:     /s/ Christopher G. Foster
                                                A. Raymond Hamrick, III (SBN 93821)
  10                                            Christopher G. Foster (SBN 119142)
                                                Jeff W. Poole (SBN 291783)
  11                                            Hamrick & Evans, LLP
  12
                                                2600 West Olive Avenue, Suite 1020
                                                Burbank, CA 91505
  13                                            (818) 763-5292, ext. 113
                                                (818) 763-2308 - Fax
  14                                            aray@hamricklaw.com
                                                cfoster@hamricklaw.com
  15                                            jpoole@hamricklaw.com
  16
                                          ATTORNEYS FOR DEFENDANT TW
  17                                      TEDESCO PROPERTIES, L.P.
  18

  19

  20   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

  21

  22   DATED: July 20, 2020

  23

  24   _____________________________________
       Hon. Jean P. Rosenbluth
  25   United States Magistrate Judge
  26

  27

  28
                                             18
       25809498v.3
Case 2:19-cv-03007-AB-JPR Document 256 Filed 07/20/20 Page 19 of 19 Page ID #:1921




   1                                        EXHIBIT A
   2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4   I, _____________________________, declare under penalty of perjury that I have
   5   read in its entirety and understand the Stipulated Protective Order that was issued by
   6   the United States District Court for the Central District of California in 2:19-cv-
   7   03007-AB-JPR styled Cooper Drum Cooperating Parties Group v. American
   8   Polymers Corporation et al. I agree to comply with and to be bound by all the terms
   9   of this Stipulated Protective Order and I understand and acknowledge that failure to
  10   so comply could expose me to sanctions and punishment in the nature of contempt. I
  11   solemnly promise that I will not disclose in any manner any information or item that
  12   is subject to this Stipulated Protective Order to any person or entity except in strict
  13   compliance with the provisions of this Order.
  14   I further agree to submit to the jurisdiction of the United States District Court for the
  15   Central District of California for the purpose of enforcing the terms of this Stipulated
  16   Protective Order, even if such enforcement proceedings occur after termination of this
  17   action. I hereby appoint __________________________ [print or type full name] of
  18   _______________________________________ [print or type full address and
  19   telephone number] as my California agent for service of process in connection with
  20   this action or any proceedings related to enforcement of this Stipulated Protective
  21   Order.
  22   Date: ______________________________________
  23   City and State where sworn and signed: _________________________________
  24

  25   Printed name: _______________________________
  26

  27   Signature: __________________________________
  28

       25809498v.3
